THE attorneys herein ask that this case be determined upon the hearing of the application for a supersedeas. It has been heard and considered, Mr. Justice Moore not participating. Mr. Justice Campbell, Mr. Justice Burke and Mr. Justice Bouck are in favor of affirmance, whereas Mr. Chief Justice Adams, Mr. Justice Butler and Mr. Justice Hilliard are in favor of reversal. As the case therefore stands affirmed by operation of law because of an equally divided court (Code '21, section 439), no good purpose would be served by a statement of the issues or of the reasons for the conclusions of the several members of the court.
Judgment affirmed. *Page 103